Citation Nr: 1403343	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a scar of the right knee.

2.  Entitlement to an earlier effective earlier than July 9, 2010, for a 10 percent rating for a scar of the right knee.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from August 1974 to August 1977 and active naval service from October 1982 to April 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  A claim for increase was received on December 3, 2001.

2.  Throughout the period of the claim, the Veteran's service-connected scar of the right knee has been objectively tender and painful.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 3, 2001, for a 10 percent disability rating for scar of the right knee have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002-2008); 38 C.F.R. §§ 3.155, 3.400 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for a scar of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002-2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was not provided a notice letter specific to his service-connected scar of the right knee.  Nevertheless, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Service connection was granted for this disability by the RO sua sponte in the September 2010 rating decision.  The Veteran did not file a claim specific to the scar.  Essentially, the matter is tangential to his claim for increase for service-connected right knee disability, the appeal of which was decided by the Board in March 2012.  Additionally, the Veteran is appealing the "downstream" issues of the initially assigned rating and effective date for the award of service connection for scar of the right knee.  Thus, additional notice is not necessary as the underlying service connection benefit has been granted and there is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the issues would have been different had complete VCAA notice referencing a scar been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Moreover, the Veteran is represented by a private attorney who has shown actual knowledge of what is needed to substantiate the Veteran's entitlement to the benefits sought.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed for these two issues.  The Veteran's service treatment records, post-service treatment records, and records from the Social Security Administration (SSA) were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  Furthermore, the Veteran has been afforded appropriate VA examinations to assess the severity of his scar of the right knee.  Although the examinations were conducted with a view towards the severity of the musculoskeletal manifestations of his right knee disability, the reports include sufficient evidence on which to decide the issues on appeal.  The evidence does not indicate that the scar has increased in severity since the most recent examination in July 2010.  Thus, further development is not warranted and VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the issues on appeal.

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Legal Criteria

Effective Dates

VA is required to identify and act on an informal claim.  38 U.S.C.A. § 5110(b)(3) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC12-98 (1998). 

Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Prior to August 30, 2002, the rating criteria provided for a maximum 10 percent rating for superficial scars that are tender and painful on objective demonstration.  38 C.F.R. § 4.118 (Diagnostic Code 7804) (2002).  Similarly, the revised criteria effective August 30, 2002, provided for a maximum 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (Diagnostic Code 7804) (2008).

The Board notes that Diagnostic Code 7804 and other diagnostic codes for evaluating scars were again revised effective October 23, 2008.  However, the "old criteria will apply to applications received before that date."  73 Fed. Reg. 54708-12 (Sept. 23, 2008), corrected 77 Fed. Reg. 2910 (Jan. 20, 2012).  This rating criteria revision allows for a veteran to request a review under the new criteria, but no such request has been made in this case.  As detailed below, the Board finds that the Veteran's claim was pending prior to October 23, 2008; thus, the Board will not consider the post-October 23, 2008, version of Diagnostic Code 7804.

IV.  Analysis

Service connection has been in effect for a right knee disability, presently characterized as residuals of post operative fracture, right patella and right knee arthritis, since August 19, 1977.  The Veteran submitted an informal claim for increase for his right knee disability that was received by the RO on December 3, 2001.  As noted previously, the Board decided the appeal as to that issue in March 2012.  During the pendency of that appeal, the RO sua sponte granted service connection for scar of the right knee secondary to service-connected right knee disability.  An initial disability rating of 10 percent was assigned effective July 9, 2010.  In November 2010, the Veteran's representative filed a notice of disagreement with both the rating and effective date of the increase.  The representative does not set forth any argument for a specific effective date, nor for why a higher rating is warranted.  Nevertheless, the Board will address the merits of these two issues on appeal.

First, although the Veteran did not file a claim specific to the scar of the right knee, the Board finds that the matter is tangential to his claim for increase for service-connected right knee disability.  On December 3, 2001, when he filed a claim stating "please evaluate for knee condition," the scar of the right knee was essentially included in the claim.  The evidence shows that the scar is from the surgery to treat his service-connected right knee disability.  As noted previously, section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban, 6 Vet. App. at 262.  As the scar symptomatology does not overlap the musculoskeletal symptomatology, the separate rating for the scar is a non-overlapping manifestation of the right knee disability.  Accordingly, the Board finds that an earlier effective date for a separate rating for the scar of the right knee is warranted.  The effective date should be December 3, 2001-the date of receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

No earlier claim is evident in the claims files that was not finally adjudicated.  Prior to December 3, 2001, the Veteran filed a claim for increase for his service-connected right knee disability in March 1998.  This claim was adjudicated by the RO in a May 1998 rating decision.  The Veteran was notified of the decision by a letter dated later that month.  He did not appeal the decision and new and material evidence was not received within the time period in which to appeal.  No relevant correspondence was received until the new claim on December 3, 2001.  No report of examination or hospitalization may be taken as a claim for increase at an earlier date.  See 38 C.F.R. § 3.157 (2013).  Thus, a finding of the date of claim earlier than December 3, 2001, is not warranted.

Next, the Board must address whether the 10 percent rating is warranted since the new effective date of December 3, 2001.  Under both versions of the rating criteria prior to, and from, August 30, 2002, a 10 percent rating is warranted with some "objective" manifestation of a painful scar.  Prior to August 30, 2002, there must be a tender and painful scar on "objective demonstration."  38 C.F.R. § 4.118 (Diagnostic Code 7804) (2002).  Since August 30, 2002, there must be a painful scar "on examination."  38 C.F.R. § 4.118 (Diagnostic Code 7804) (2008).

The report of the most recent VA examination in July 2010 shows that the examiner found a scar of the right knee that is tender to palpation.  This type of evidence meets the criteria for a 10 percent rating under either version of the rating criteria.  VA examinations that were conducted earlier relate primarily to the musculoskeletal manifestations of the Veteran's right knee.  A January 2003 VA examiner made note of the scar but did not state whether it was tender or painful.  The scar was also noted during an even earlier May 1998 VA examination.  Other medical records also do not specifically address this aspect of the claim.  A March 2006 SSA evaluation references the scar of the right knee but not whether it was tender or painful.

This evidence created earlier in the rating period than the July 2010 VA examination does not expressly show that the Veteran's scar was "objectively" tender or painful prior to that examination.  However, the evidence was devoid of a determination that the scar was not tender or painful.  The absence of evidence is not necessarily negative evidence if silence in the record does not tend to disprove a fact.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In the Veteran's case, the July 2010 VA examiner found the scar of the right knee to be tender on examination.  The prior evidence does not disprove this finding and there is no reason to believe that the scar was not tender at an earlier date as there is nothing in the record pointing to why the scar would have only become tender during the July 2010 VA examination and not earlier.  Accordingly, the Board finds that the Veteran's scar of the right knee has been "objectively" tender and painful throughout the period of the claim.  Thus, an initial rating of 10 percent is warranted from that time.  

Next, although a 10 percent rating is warranted for the Veteran's scar of the right knee, a higher initial rating is not warranted.  The maximum schedular rating is 10 percent for a tender and painful scar under either of the relevant rating criteria.  Thus, the highest permissible schedular rating is already in effect under this diagnostic code.

The evidence does not show that the Veteran's scar affects the head, face or neck, is a burn scar, is poorly nourished, has repeated ulceration, or results in limitation of function of the affected part.  There is no evidence of these manifestations or they are inapplicable to the Veteran's scar.  The July 2010 VA examiner expressly stated that the scar is of normal color and texture, not associated with tissue loss, and does not impede the underlying joint motion relative to the scar.  Additionally, the Veteran has not asserted that any of these manifestations result from the scar.  Thus, a higher initial rating is not warranted under the rating criteria in effect prior to August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7805 (2002).

Similarly, as the evidence does not show that the scar affects the head, face or neck, is deep, measures a certain area (it is approximately 17 to 18 square centimeters), is unstable, or results in limitation of function of the affected part, a higher initial rating is not warranted from August 30, 2002, under the revised rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7805 (2008).  Thus, the preponderance of the evidence is against the claim for a higher initial rating and there is no reasonable doubt to resolve.  

Lastly, the Board has also considered whether the Veteran's claim should be referred for extra-schedular consideration.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

Under Thun v. Peake, 22 Vet App 111 (2008), the Court held that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the Board finds that this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected scar of the right knee are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As a result of his service-connected disability, the Veteran has experienced a tender and painful scar.  This type of symptom is expressly contemplated by the rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an effective date of December 3, 2001, for a 10 percent disability rating for scar of the right knee, is granted, subject to the criteria governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for a scar of the right knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


